DISMISS; and Opinion Filed February 6, 2018.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-01132-CV

                           IN THE INTEREST OF D.M., A CHILD

                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-16-20472

                              MEMORANDUM OPINION
                           Before Justices Bridges, Evans, and Whitehill
                                    Opinion by Justice Bridges
       The clerk’s record in this case is past due. By letter dated November 10, 2017, we informed

appellant the clerk’s record had not been filed because appellant had not paid for the clerk’s record.

We directed appellant to provide, within ten days, written verification of payment or arrangements

to pay for the clerk’s record or written verification appellant had been found entitled to proceed

without payment of costs. We cautioned appellant that failure to do so would result in the dismissal

of this appeal without further notice. To date, the clerk’s record has not been filed and appellant

has not provided the required documentation regarding the clerk’s record nor otherwise

corresponded with the Court.
      We dismiss this appeal for want of prosecution. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                /David L. Bridges/
                                                DAVID L. BRIDGES
                                                JUSTICE


171132F.P05




                                             –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF D.M., A CHILD,                 On Appeal from the 330th Judicial District
 Appellant                                         Court, Dallas County, Texas
                                                   Trial Court Cause No. DF-16-20472.
 No. 05-17-01132-CV                                Opinion delivered by Justice Bridges.
                                                   Justices Evans and Whitehill participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.



Judgment entered this 6th day of February, 2018.




                                             –3–